Russell, C. J.
1. The right of a thorough and sifting cross-examination is not to be abridged; and the testimony which was elicited upon cross-examination in the present case, even if objectionable upon the ground of irrelevancy, does not appear to have been prejudicial to the accused.
2. The defense of alibi was made only by the defendant’s statement, and it was not error for the judge to omit to charge thereon, in the absence' of a written request. Watson v. State, 136 Ga. 236 (71 S. E. 122).
*461Decided April 18, 1914.
Indictment for assault with intent to murder; from Wilkinson superior court — Judge Park. December 15, 1913.
Hal B. Wimberly, for plaintiff in error.
Joseph E. Pottle, solicitor-general, contra.
3. An assignment of error as to an instruction which is abstractly correct presents nothing for review and can not be considered, if it fails to point out specifically wherein and why the instruction is inapplicable or inappropriate in the particular case.
4. The evidence, though circumstantial, was sufficient to warrant the conviction of the accused, and the discretion of the trial judge in refusing a new trial will not be disturbed.

Judgment affirmed.


Roan, J., absent.